DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the “plurality of waist mating members” are in addition to “a plurality of connection points” as detailed in claim 1. Both the waist mating members and the connection points are attached to the waist belt to accommodate the strap.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grahling (US 2,994,300) in view of Smith (US 4,667,624) and Byrne (US 2013/0082831).
In regard to claim 1, Grahling teaches a child restraint assembly for inhibiting a child from moving beyond a trigger distance from a caregiver (see figure 1), said assembly comprising: a wrist belt being wearable around the wrist of a caregiver (first band: 1); a strap being matable to a connection point on said wrist belt (strap is leash element: 3 and connection point is ring: 8 to wrist belt); and a child wrist belt (second band: 2) being coupled to said strap (see figure 2), said child wrist belt (2) being wearable around a wrist of a child when said strap is coupled to said waist belt wherein said strap is configured to inhibit the child from moving away from the caregiver (see figure 1, column 1, lines 8-16).  
However, Grahling fails to teach a waist belt being wearable around the waist of a caregiver, said waist belt having a plurality of connection points thereon being distributed along a full length of said waist belt; and a bell being coupled to said strap wherein said bell is configured to emit an audible sound when said strap is moved.
Smith teaches a child restraint assembly for inhibiting a child from moving beyond a trigger distance from a caregiver (column 1, lines 8-11), wherein a waist belt (belt: 11) is wearable around the waist of a caregiver instead of a wrist belt (column 3, lines 8-13), and wherein said waist belt has a plurality of connection points (rings: 33) thereon being distributed along a full length of said waist belt so a connection strap can be attached to the belt at different locations (column 1, lines 53-55 and figures 1 and 2).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the child restraint assembly of Grahling with the adult waist belt attachment as taught by Smith, since the child restraint assembly of Grahling provided with the adult attachment being a waist belt instead of a wrist belt would provide a secure attachment between the child and adult, while allowing the adult to be hands free (Smith: column 3, lines 8-13).
Byrne teaches a bell coupled to a strap wherein said bell is configured to emit an audible sound when said strap is moved (see abstract). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the strap of Grahling with an attached bell as taught by Byrne, since the strap of Grahling having an attached bell would provide an audible sounds when the strap is moved to alert the caregiver of the child (Byrne: see abstract).

 	In regard to claim 2, the combined references teach wherein said waist belt has a first end, a second end and a front surface extending therebetween, said waist belt having a bottom edge and a top edge, said first end having a first tab extending laterally away therefrom, said second end having a second tab extending laterally away therefrom, said first tab being matable to said second tab to form said waist belt into a closed loop wherein said waist belt is configured to be retained around the caregiver's waist, said first tab having a forward surface, said second tab having a rear surface (waist belt of Smith teaches a first and second end, front and back surface, bottom and top edge, and tabs being matable and extending away from the ends of the strap and having a front and rear surface: female and male fasteners (25, 26 and 27) attached to ends of the waist belt: figure 2, column lines 53-57).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the child restraint assembly of Grahling with the adult waist belt attachment as taught by Smith, since the child restraint assembly of Grahling provided with the adult attachment being a waist belt instead of a wrist belt would provide a secure attachment between the child and adult, while allowing the adult to be hands free (Smith: column 3, lines 8-13).

 	In regard to claim 3, the combined references teach further comprising: a first mating member being coupled to said forward surface of said first tab; and a second mating member being coupled to said rear surface of said second tab, said first mating member releasably engaging said first mating member (waist belt of Smith teaches first and second mating members coupled to the forward and rear surface of the tabs respectively: female and male fasteners (25, 26 and 27) forming the tabs and attached to the ends of the waist belt: figure 2, column lines 53-57).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the child restraint assembly of Grahling with the adult waist belt attachment as taught by Smith, since the child restraint assembly of Grahling provided with the adult attachment being a waist belt instead of a wrist belt would provide a secure attachment between the child and adult, while allowing the adult to be hands free (Smith: column 3, lines 8-13).

 	In regard to claim 4, the combined references teach further comprising a plurality of waist belt mating members, each of said waist belt mating members being coupled to said front surface of said waist belt, each of said waist belt mating members defining a respective one of said connection points on said waist belt, each of said waist belt mating members being positioned adjacent to said bottom edge of said belt (Smith teaches the waist belt having connection points/mating members adjacent the bottom edge of the belt: see figures 1 and 2, identifiers 33, column 1, lines 53-55 and column 2, lines 53-63).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the child restraint assembly of Grahling with the adult waist belt attachment as taught by Smith, since the child restraint assembly of Grahling provided with the adult attachment being a waist belt with multiple points of attachment instead of a wrist belt would provide a secure attachment between the child and adult along multiple points, while allowing the adult to be hands free (Smith: column 3, lines 8-13).
 	In regard to claim 5, the combined references teach wherein said plurality of waist belt mating members includes a set of first waist belt mating members and a set of second waist belt mating members, said first waist belt mating members being distributed from said first end toward said second end, said second waist belt mating members being distributed from said second end toward said first end (Smith teaches the waist belt having connection points/mating members spaced in sets along the belt: see figures 1 and 2, identifiers 33, column 1, lines 53-55 and column 2, lines 53-63).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the child restraint assembly of Grahling with the adult waist belt attachment as taught by Smith, since the child restraint assembly of Grahling provided with the adult attachment being a waist belt with multiple points of attachment instead of a wrist belt would provide a secure attachment between the child and adult along multiple points, while allowing the adult to be hands free (Smith: column 3, lines 8-13).
  
 	In regard to claim 6, the combined references teach wherein said strap has a primary end, a secondary end, a primary surface and a secondary surface, said strap having a slit extending through said primary surface and said secondary surface, said slit being positioned adjacent to said secondary end, said slit being oriented to extend along a line being oriented parallel to said secondary end (the strap of Grahling includes elements 3, 27, 25, 35, 36, 33, 36, 34 and 21 as detailed in figure 2; these elements make up a primary and secondary end and surface, the slit extends through 21 the primary and secondary surfaces of the strap and extends along a line parallel to the secondary end: see figure 2).  

 	In regard to claim 7, the combined references teach further comprising: a plurality of waist mating members each being coupled to said waist belt (Grahling teaches a mating member on wrist belt: 8; Smith teaches a plurality of waist mating members: 33 on the waist belt, see figures 1 and 2); and a primary mating member being coupled to said primary surface of said strap (Grahling teaches primary mating member coupled to strap: snap hook: 9), said primary mating member being matable to a respective one of said waist belt mating members for retaining said strap on said waist belt (snap hook 9 of Grahling are capable of being matable to mating members on a waist belt of Smith), said primary mating member being positioned adjacent to said primary end (snap hook 9 of Grahling is adjacent to the primary end of strap).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the child restraint assembly of Grahling with the adult waist belt attachment as taught by Smith, since the child restraint assembly of Grahling provided with the adult attachment being a waist belt with multiple points of attachment instead of a wrist belt would provide a secure attachment between the child and adult along multiple points, while allowing the adult to be hands free (Smith: column 3, lines 8-13).

 	In regard to claim 8, the combined references teach further comprising a secondary mating member being coupled to said secondary surface of said strap, said secondary mating member being positioned adjacent to said slit in said strap (Grahling teaches a secondary mating member: 34 being positioned adjacent to the slit in 21 of strap: see figure 2).  

 	In regard to claim 9, the combined references teach wherein said wrist belt is coupled to and extends away from said secondary end of said strap, said wrist belt having a distal end with respect to said secondary end, said distal end being extendable through said slit in said strap such that said wrist belt forms a closed loop wherein said wrist belt is configured to be retained around the child's wrist (Grahling teaches the wrist belt (2) having a distal/pointed end: see figure 2, the pointed end of wrist belt 2 is extendable through the slit of 21 in the strap to from a closed loop: see figure 2).

Allowable Subject Matter
Claims 10 and 11 are allowed over prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Marricle (US 2011/0023793) and Pellei (US 8,205,579) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732